Citation Nr: 0728343	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Togus, Maine, Department 
of Veterans Affairs (VA) Regional Office (RO). 

This case has been remanded several times for additional 
development and to provide the veteran with a hearing.  The 
veteran had a video conference hearing before the undersigned 
Veterans Law Judge in May 2007.  The additional development 
has been completed to the extent possible.  The case has been 
returned to the Board for further appellate review.


FINDING OF FACT

1.  The veteran was treated during service for an episode of 
low back pain in March 1981.  Continuing low back pathology 
was not shown during service, immediately thereafter, or for 
many years after service.  

2.  The preponderance of the evidence is against a finding 
that the current low back disability is attributable to back 
pain in service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a November 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter, however, did not inform the veteran of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  The 
Board finds that the veteran has not been prejudiced by such.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, 
VA provided the veteran with that information in March 2006 
and August 2006 letters.  Moreover, as this claim is denied 
herein, discussion of rating criteria or effective dates is 
not necessary.

The record reflects that VA has made reasonable efforts to 
obtain relevant records.  For example, it has obtained the VA 
treatment records and private medical records identified by 
the veteran.  VA made an additional attempt to obtain service 
medical records (it appeared some were missing).  The 
National Personnel Records Center indicated that there were 
no additional records.  The veteran indicated he had received 
treatment at the Naval Medical Clinic in Portsmith, New 
Hampshire from 1988 to 1992.  VA submitted a request to that 
facility asking for treatment records pertaining to the 
veteran.  The facility responded, stating that it had no 
records pertaining to the veteran.  VA properly notified the 
veteran of the lack of medical records in the October 2006 
supplemental statement of the case.  Lastly, VA has provided 
the veteran with an examination in connection with his claim.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that part of his current low back 
disability is the result of back injuries he had in service 
in 1981 and 1984.  He admits that he sustained a back injury 
following service when involved in an automobile accident in 
1992, but argues that the injuries he sustained in service 
began and aggravated his back problems.  The veteran agrees 
that he developed a herniated disc from the 1992 automobile 
accident, but states that the symptoms he experienced in 
service were indicative of degenerative disc disease and 
degenerative joint disease.  

At the May 2007 hearing before the undersigned, the veteran 
testified that he first injured his back while in basic 
training, when he was moving buckets of sand.  He stated he 
was diagnosed with myofascial pain syndrome and was put on 
light duty as a result.  The veteran described the pain at 
that time as a "sharp low back pain."  He stated he had 
pain even when he was resting his back.  He stated he 
subsequently injured his back and was diagnosed with a low 
back strain.  The veteran testified he was given muscle 
relaxers and put again on light duty.  He described his back 
pain as ongoing since 1981. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed all the evidence of record, 
including the medical opinions submitted by Dr. FG and the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against the grant of service connection 
for a lumbar spine disability.  

The service medical records indicate that the veteran was 
treated for low back complaints of several days' duration in 
March 1981.  He gave a history of acute low back pain that 
lasted two weeks.  It was noted that he had developed low 
back pain the prior year after heavy lifting at work, which 
resulted in his having to quit his job.  The veteran related 
he would have back pain on and off whenever he did heavy 
lifting.  The examiner noted tenderness in the lumbar spine 
and diagnosed low back pain.  The veteran was referred to the 
orthopedic clinic and diagnosed with myofascial low back 
pain.  X-rays were noted to be normal.  There are no other 
low back complaints shown in the service medical records, and 
there is no separation examination in the service medical 
records.  The service records reveal that complaints of 
muscle spasms in 1984 related to the veteran's upper 
back/shoulder area, not to the low back.

The first showing of low back complaints following service is 
in 1990, when the veteran sustained an injury to his low back 
while at work.  He was diagnosed with a strain.  Thus, there 
is a lack of any evidence of continuity of symptomatology 
between the low back pain the veteran had in 1981 and the 
injury he sustained in 1990, which covers a period of 
approximately nine years.  This is evidence against the 
veteran's claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

While the veteran has alleged that he had had ongoing back 
pain from service until the 1992 automobile accident, the 
objective medical records related to the automobile accident 
overwhelmingly refute his allegation.  For example, an April 
1992 hospital record shows that the veteran complained of low 
back pain.  When noting the veteran's medical history, the 
examiner stated, "None."  In a May 1992 private examination 
report (written by Dr. FG), he noted the veteran's medical 
history was negative for musculoskeletal problems.  A June 
1992 private physical therapy record shows a past medical 
history of "None for the low back."  In an August 1992 
letter from a private physician who examined the veteran, he 
stated, "There is no evidence of prior injury or pre-
existing condition associated with this injury."  A May 1993 
letter from a private physician to Dr. FG shows that the 
examiner stated the veteran had no "prior serious medical" 
illness in the past.  The Board accords far more probative 
value to the medical history reported in these medical 
records (which showed a lack of ongoing back problems) than 
to the veteran's current allegations of ongoing back problems 
since 1981.  Specifically, the veteran had not asserted 
ongoing back problems since service prior to the time he 
filed his claim for compensation benefits with VA.  In fact, 
he consistently denied any past low back problems.

The Board is aware that the veteran stated he was not treated 
by medical professionals for ongoing back problems because he 
could not afford to see a doctor every time he experienced 
back pain and that he treated the pain on his own.  
Regardless, the records described above indicate a lack of 
ongoing back problems since the veteran was discharged from 
service.  It is not just a mere lack of medical treatment for 
the low back, but also the veteran's denial (as documented in 
the medical records) of a lack of any other medical problems 
prior to the 1992 accident.  

Of record are opposing medical opinions as to whether or not 
the veteran's current low back problems are related to an 
injury he sustained in service.  A July 2002 VA examination 
report shows that the examiner noted the veteran's treatment 
for low back pain in 1981 and how he was unable to find any 
evidence that the veteran was treated any later than that.  
He stated there was no evidence of treatment between the time 
the veteran was discharged from service and the 1992 
automobile accident.  He noted that the veteran's claim for 
Social Security Administration disability benefits "made it 
quite clear that his low back and leg complaints were related 
to the automobile accident of 04-22-92" and that he agreed 
with that.  He concluded he had insufficient evidence to link 
the current low back problems to any in-service event.  

A September 2006 VA examination report shows the examiner 
"extensively reviewed" the veteran's records.  He, too, 
found that there was insufficient evidence to link the 
veteran's lumbar disc disease and low back complaints to any 
in-service event or treatment.  He concluded that the two 
episodes of back pain documented in the military records 
totally resolved and did not contribute to the veteran's 
present low back difficulties.  

However, in a September 2002 letter, Dr. FG stated the 
veteran had had a history of an injury to the thoracolumbar 
spine in March 1981 and February 1984.  While he noted the 
veteran sustained an intervertebral disc herniation as a 
result of a 1992 automobile accident, he stated the veteran 
had had a "service[-]connected condition prior to this motor 
vehicle accident with documentation of recurrent lumbosacral 
pain over the years up to the time of the motor vehicle 
accident" and that the service-connected condition 
contributed to the veteran's current disability.  Dr. FG 
submitted another medical opinion in May 2003, wherein he 
stated he had reviewed a "number of medical documents" and 
further reviewed his own medical records.  Dr. FG stated that 
the injury the veteran sustained in service "initiated a 
cascading sequence of physical changes within the L5-S1 
intervertebral disc," which produced a vulnerability to 
subsequent injuries, including the 1992 motor vehicle 
accident.  He added that the veteran had provided 
"documentation through his personal experience" of an 
ongoing chronicity of lumbosacral pain up until the 1992 
accident.  He opined that the service-connected injury to the 
lumbosacral spine "provided the basis for a subsequent 
failure of his intervertebral disc and disc herniation."  

The Board has accorded more probative value to the VA medical 
opinions than to those of Dr. FG.  Dr. FG's opinion is 
apparently based on history provided by the veteran, which 
the Board has determined is not credible.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept 
medical opinions based on history supplied by veteran, where 
history is unsupported or based on inaccurate factual 
premises).  Specifically, the veteran's allegations that he 
has had ongoing back problems ever since service are not 
supported by the record.  When multiple treatment records 
(created by multiple physicians, including Dr. FG) 
consistently report no prior history of any chronic low back 
problems (prior to 1992), the Board must give such medical 
history high probative value.  Additionally, these reports of 
medical history were (1) reported contemporaneously with the 
1992 motor vehicle accident and (2) made a decade before 
filing a claim for compensation benefits with VA, which 
further heightens their probative value.  

Two VA physicians examined the record and determined that 
there was insufficient evidence to link the current low back 
disability to an injury the veteran sustained in service.  
These physicians relied on the lack of any evidence of 
continuity of symptomatology from the time the veteran was 
discharged from service, which history the Board has 
determined is more accurate than that currently described by 
the veteran.  Also, to the extent that Dr. FG did not rely on 
the history of continuity of symptomatology reported by the 
veteran, the Board finds that his medical opinion is 
outweighed by the two VA physicans's medical opinions.  While 
all three physicians indicated that they had reviewed the 
record, it is unclear exactly what records Dr. FG reviewed.  
He stated the veteran had sustained injuries to the 
"thoracolumbar spine" in March 1981 and February 1984.  The 
February 1984 record shows the muscle spasm in the upper back 
and shoulder area.  The examiner noted tenderness in the left 
scapula, which is not part of the thoracolumbar spine.  The 
VA physicians, however, provided an accurate report of the 
service medical records and the other medical evidence, or 
lack thereof, in the claims file.  

Finally, it must be noted that Dr. FG was one of the 
physicians who evaluated the veteran around the time of the 
1992 automobile accident.  He consistently attributed the 
veteran's low back disability to the 1992 automobile 
accident.  For example, in a May 1992 treatment record, he 
stated, "Thoracolumbar injury secondary to lateral impact 
motor vehicle trauma."  In a separate May 1992 treatment 
record, in describing the veteran's "history of symptoms," 
Dr. FG stated the veteran had "experienced severe low back 
and left leg pain at the time of the motor vehicle 
accident."  He also noted the veteran's history was negative 
for musculoskeletal problems.  Thus, it appears that his 
opinion changed from attributing all of the veteran's back 
problems to the 1992 motor vehicle accident to attributing 
some of the problems to his service.  This further lessens 
the probative value of Dr. FG's medical opinion.

In conclusion, for all the reasons stated above, the Board 
finds that the preponderance of the evidence is against a 
finding that any current low back disability is attributable 
to an injury in service.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55. 



ORDER

Service connection for a low back disorder is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


